                         UNITED STATES DISTRICT COURT

                                  DISTRICT OF MAINE

DAVIS B.,                                         )
                                                  )
                     Plaintiff                    )
                                                  )
       v.                                         )      1:18-CV-00009-LEW
                                                  )
SOCIAL SECURITY ADMINISTRATION                    )
COMMISSIONER,                                     )
                                                  )
                     Defendant                    )

                ORDER AFFIRMING RECOMMENDED DECISION

       On February 8, 2019, the United States Magistrate Judge filed with the court, with

copies to counsel, his Report and Recommended Decision. The plaintiff filed an objection

to the Recommended Decision on February 22, 2019.

       Plaintiff maintains the Magistrate Judge should have recommended vacatur and

remand because, at step 3, the ALJ discussed elements of mental listings that were not

specifically addressed by the experts of record and, for purposes of the RFC finding, the

ALJ relied in part on a consultative examination source statement that Plaintiff has the

mental functional capacity to perform unskilled work, but credited to some extent

Plaintiff’s subjective report of symptoms. The gist of Plaintiff’s objection is that, because

his Title II claim was regarded as unsubstantiated by every expert who examined Plaintiff

or reviewed the record in view of applying social security disability standards, the ALJ was

obligated to either agree or else call another expert to propose step 3 and RFC findings. I

am not persuaded by this contention. Every case must be contextualized in its record, and
Plaintiff has failed to demonstrate that the record underlying his claim warrants a favorable

finding at step 3, let alone a more favorable RFC finding.

       Having reviewed and considered the Recommended Decision, together with the

entire record, I have made a de novo determination of all matters adjudicated by the

Recommended Decision; and I concur with the recommendations of the United States

Magistrate Judge for the reasons set forth in the Recommended Decision, and determine

that no further proceeding is necessary.

       It is therefore ORDERED that the Recommended Decision of the Magistrate Judge

is hereby AFFIRMED and ADOPTED.

       SO ORDERED.

       Dated this 19th day of March, 2019.

                                                  /s/ Lance E. Walker
                                                  U.S. DISTRICT JUDGE




                                             2
